Citation Nr: 1104128	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain, postoperative L4-5 decompression with 
fusion, prior to November 1, 2006 and from March 1, 2007.

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a left knee meniscectomy with instability.

3.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

During the course of the Veteran's appeal, the Veteran underwent 
L4-5 decompression and fusion surgery in November 2006.  
Consequently, the disability rating for his lumbosacral strain 
was increased to 100 percent from November 1, 2006.  A 20 percent 
rating was continued from March 1, 2007.  This action did not 
satisfy the Veteran's appeal.

When this case was previously before the Board in December 2009, 
it was remanded for additional development.  It has since 
returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  For both periods on appeal, the Veteran's lumbosacral strain 
has been manifested by pain and reduced range of motion; forward 
flexion of the lumbar spine is not limited to 30 or less, and 
ankylosis and incapacitating episodes have not been shown.

2.  For the period prior to November 1, 2006, the Veteran's 
lumbar spine disability was also manifested by neurological 
impairment that approximated no more than mild incomplete 
paralysis of the right and left sciatic nerve.  

3.  The Veteran's residuals of a left knee meniscectomy with 
instability are manifested by severe subluxation and lateral 
instability.

4.  The Veteran's left total knee replacement is not productive 
of severe painful motion or weakness; flexion is not limited to 
less than 60 degrees and extension is full.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain, postoperative L4-5 decompression with 
fusion, prior to November 1, 2006 and from March 1, 2007 have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5242, 5243 (2010).

2.  For the period prior to November 1, 2006, the criteria for 
separate disability ratings of 10 percent each, but not more, for 
radiculopathy of the right and left lower extremities associated 
with the Veteran's service-connected lumbosacral strain have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2010).

3.   The criteria for a disability rating in excess of 30 percent 
for residuals of a left knee meniscectomy with instability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2010).

4.  The criteria for a disability rating in excess of 30 percent 
for posttraumatic arthritis of the left knee with instability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5055, 5261 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

With respect to the Veteran's claim for an increased rating for 
posttraumatic arthritis of the left knee, in a January 2006 post-
rating letter, the RO provided notice to the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  A March 
2006 letter provided information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of these letters, and 
opportunity for the Veteran to respond, November 2009 
supplemental statement of the case (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran was likewise provided proper notice with respect to 
his claim for an increased rating for residuals of a left knee 
meniscectomy with instability in December 2009 after the initial 
adjudication of the claim.  After issuance of this letter, and 
opportunity for the Veteran to respond, a September 2010 SSOC 
reflects readjudication of the claim.  Therefore, the Veteran is 
also not shown to be prejudiced by the timing of this notice.  

As for the Veteran's claims for an increased rating for 
lumbosacral strain, a March 2006 pre-rating letter provided 
notice to the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence would 
be obtained by VA, as well as information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA, and private 
treatment records, and the reports of various VA examinations.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record in connection 
with any claim is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters on appeal, at this juncture.  See 
Mayfield, 20 Vet. App. at 543 (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.
  
A.  Lumbar Spine Disability

The Veteran's lumbosacral strain is rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
provides as follows:  unfavorable ankylosis of the entire spine 
warrants a maximum 100 percent rating; while unfavorable 
ankylosis of the entire thoracolumbar spine is given a 50 percent 
rating.  Forward flexion of the thoracolumbar spine of 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  These criteria are 
applied with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.   See 38 C.F.R.         § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine.

Under the rating schedule, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, are 
considered normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Also, Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating for 
the Veteran's service-connected low back disability.

B.  Knee Disability

Knee replacement is rated under DC 5055.  Under DC 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting of 
severely painful motion or weakness in the affected extremity, 
are rated at 60 percent.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 
5055.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight; a 20 percent 
evaluation if it is moderate; or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent rating 
if flexion is limited to 45 degrees; and a 20 percent rating is 
flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 percent 
rating is flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  When limitation 
of motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The evaluation of the same disability under various diagnoses is 
to be avoided.  
38 C.F.R. § 4.14 (2010).  However, this does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (August 14, 1998).

The VA General Counsel also has held that separate ratings under 
38 C.F.R.             § 4.71a, Diagnostic Code 5260 (limitation 
of  flexion of the leg) and Diagnostic Code 5261 (limitation of  
extension of the leg) may be assigned for disability of the same 
joint.  VAOGCPREC 9-2004 (September 17, 2004).

C.  Other Considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.




A.  Lumbosacral Strain, Postoperative L4-5 Decompression with 
Fusion

Historically, the Veteran was granted service connection for 
lumbosacral strain in an August 2002 rating decision.  A 20 
percent rating was assigned, effective September 24, 2001.  The 
Veteran filed the current claim for an increased rating for his 
low back disability in January 2006.  As noted above, during the 
course of the Veteran's appeal, a total temporary 100 percent 
rating was assigned from November 1, 2006 through March 1, 2007 
on the basis of L4-5 decompression with fusion surgery.  

Private medical records from various physicians from January and 
March 2006 note that the Veteran complained of back pain 
radiating down the lower extremities.  Dr. G. noted that the 
Veteran's back disability was manifested by degenerative disc 
disease with low back pain and radiculopathy.  A January 2006 MRI 
noted moderate spinal canal stenosis and right lateral recess 
stenosis oat L4-L5 with bulging disc and facet arthrosis at L4-L5 
and mild disc bulging at L3-4.  The Veteran was given two 
epidural steroid injections.  Decompression and spinal fusion 
surgery was recommended.

In response to his claim for an increased rating, the Veteran was 
first afforded a VA examination in April 2006.  The Veteran's 
subjective complaints on examination included daily pain, which 
radiated to the buttocks and down the right lateral leg his foot, 
with weakness of the leg.  He also described flares of pain and 
spasms, and difficulty walking on uneven terrain and with 
repetitive bending.  The Veteran did not use a cane or crutch, 
and no physician had directed bed rest in the last 12 months.  He 
indicated that a nerve block gave him short term relief.  Upon 
physical examination, the examiner noted that the Veteran walked 
with a limp.  He observed a normal spinal curvature, and no 
tenderness or spasm.  Right and left lateral bending were each to 
25 degrees with pain.  Extension was to 25 degrees with pain, 
while flexion was to 60 degrees with pain.  Right and left 
lateral rotation were each to 70 degrees.  Straight leg raising 
was negative bilaterally, and there was no evidence of atrophy of 
the lower extremity.  An X-ray of the lumbar spine revealed 
minimal spondylotic changes, and the examiner assigned a 
diagnosis of degenerative disc disease of the lumbar spine.

Another MRI from September 2006 revealed degenerative 
spondylosis, superimposed diffuse disc bulge with left foraminal 
annual tear, mild central stenosis, diffuse disc bulge L2-L3, 
mild faced arthrosis L3-L4 and L5-S1, and asymmetric facet 
arthritis.  An orthopedic surgeon recommended decompression and 
spinal fusion.  

The record reflects that the Veteran underwent surgery in 
November 2006.  At the time of surgery, the Veteran was diagnosed 
with L4-5 spondylolisthesis, severe spinal stenosis L4-5, right 
L4-5 foraminal disc herniations, and progressive low back pain 
and nuerogenic claudication and bilateral leg pain right side 
greater than left.  

Given the Veteran's complaints of radicular pain radiating to the 
lower extremities, the Veteran was also afforded a VA neurologic 
examination in November 2006.  At that time, Veteran had recently 
undergone a L5 nerve root decompression and L4-5.  While the 
Veteran previously complained of low back pain radiating down his 
legs, he claimed that this surgery completed resolved his 
radicular symptoms.  

The Veteran was examined again in February 2007.  At that time, 
the Veteran was doing minimal activity except for walking.  He 
reported that he continued to have pain every day, but not all 
day, and no radiation of pain.  He also denied numbness, 
weakness, use of a cane or crutch, or physician-directed bed 
rest.  The Veteran also indicated that he was unable to sit for 
more than 15 minutes or stand for more than 20 minutes.  He also 
noted that he was a retired vocational rehabilitation counselor 
and was no longer working.

On physical examination, the Veteran walked without a limp and 
without assistive devices.  The examiner observed a well-healed 
surgical scar.  There was no tenderness or spasm.  Right and left 
lateral bending were both to 30 degrees with pain.  Extension was 
to 40 degrees with pain, while flexion was to 70 degrees with 
pain.  Right rotation was to 70 degrees while left rotation was 
to 80 degrees.  There was no diminution of these motions upon 
repetitive testing, and there was no additional limitation of 
range of motion or flare-up due to pain, fatigue, weakness, or 
lack of endurance.  Straight leg raising test was negative, and 
there was no atrophy of the lower extremities.  

The Veteran was most recently afforded a VA examination in June 
2010.   During the examination, the Veteran reported constant 
pain with weekly severe flare-ups of low back pain, alleviated 
with rest.  He also reported symptoms of decreased motion, 
stiffness, weakness, spasm, and pain of low back and buttocks.  
An inspection of the spine revealed no abnormal spinal curvature, 
though the Veteran did have an antalgic gait.  There was no 
objective evidence of spasm, atrophy, or guarding--though pain 
with motion, tenderness, and weakness were observed.  The 
examiner found that there was no muscle spasm, localized 
tenderness, or guarding severe enough to be responsible for an 
abnormal gait or abnormal spinal contour.  Range of motion 
testing revealed flexion to 85 degrees, extension to 20 degrees, 
and right and left lateral flexion and rotation each to 30 
degrees. While there was objective evidence of pain following 
repetitive motion, there was no additional limitation after three 
repetitions of range of motion.  Sensory and motor examinations 
of the bilateral lower extremities were normal.  

The examiner concluding by diagnosing the Veteran with 
lumbosacral strain.  She noted that the impact of this disability 
was decreased mobility and problems lifting, but no effects on 
usual daily activities.  

VA outpatient treatment records also reveal the Veteran's 
complaints of and treatment for low back pain.  In August 2006, 
the Veteran complained of low back pain with shooting pain in the 
legs.  The Veteran was seen for an evaluation for physical 
therapy treatment in November 2008.  It was noted that active 
range of motion of the lumbar spine was grossly within normal 
limits.  There was tenderness to palpation through the left 
lumbosacral paraspinals and superior regions of the left iliac 
crest.  

Based on the foregoing, the Board also finds that the 
characteristics of Veteran's lumbosacral spine disability have 
not met the criteria for the next higher, 40 percent rating under 
any applicable revised criteria.  

As noted above, under the General Rating Formula, a 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Here, there is no evidence of any ankylosis 
of the thoracolumbar spine, and the Veteran has not complained of 
an inability to move his spine. Additionally, there is no 
evidence that forward flexion of the Veteran's thoracolumbar 
spine has been limited to 30 degrees or less.  As noted above, 
the April 2006 VA examination, which records the most severe 
limitation of motion, shows that the Veteran was able flex the 
lumbar spine to 60 degrees.  Thus, the evidence does not 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less.  

As noted above, in evaluating musculoskeletal disabilities, 
consideration must be given to additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at  206-07.  However, while pain was noted on examination, range 
of motion was not additionally limited by pain upon repetition.  
There was no muscle atrophy, weakness, or incoordination.  As 
such symptomatology has been considered in the assigned schedular 
ratings, the Board finds that there is no additional functional 
loss to support higher ratings.  See DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45. 

Further, as to the rating criteria for intervertebral disc 
syndrome on the Basis of Incapacitating episodes, here, the 
disability also is not shown to involve intervertebral disc 
syndrome at any time during the periods on appeal, and the 
Veteran has indicated that he has not be prescribed bed rest by a 
physician.

The Board also notes that, under Note (1) of the General Rating 
Formula, VA must consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbosacral 
strain, postoperative L4-5 decompression with fusion.  The record 
reflects that the Veteran consistently complained of pain 
radiating into both lower extremities due to his lumbar spine 
disability prior to his depression and fusion surgery.  Private 
medical records reflect diagnosis radicular pain and during VA 
examination in April 2006, the Veteran complained of leg pain.  
However, by the time of the November 2006 VA examination 
following surgery, the Veteran's radicular pain has resolved.

Incomplete paralysis of the sciatic nerve warrants a 30 percent 
evaluation if it is severe, a 20 percent evaluation if it is 
moderate, and a 10 percent evaluation if it is mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  

Based on the aforementioned evidence, the Board finds that the 
Veteran's right and left leg neurological abnormalities warrants 
a 10 percent disability evaluation each for the period prior to 
November 1, 2006.  Given that right and left lumbar radiculopathy 
had not been found on examination prior to the surgery, the 
neurological findings described above show no more than a mild 
manifestation of radiculopathy.  As these symptoms have 
reportedly resolved as the result of surgery, the Board has 
determined that the separate ratings are only warranted for the 
right and left lower extremities for the period prior to November 
1, 2006.

In sum, there is no support for a schedular rating in excess of 
20 percent for the Veteran's lumbar spine disability for either 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  However, the Board is of the opinion 
that the Veteran had separate right and left  lower extremity 
radiculopathy which warrants a separate compensable disability 
rating of 10 percent each for the period prior to November 1, 
2006.  See 38 C.F.R.  § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  To this extent, 
the appeal is allowed.

Consideration has been given to assigning a staged rating during 
the period on appeal; however, at no time during the period in 
question has the disability warranted more than the ratings 
discussed above.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).




B.  Left Knee 

Historically, the Veteran was granted service connection for left 
knee meniscectomy with instability in a May 1968 rating decision.  
A 20 percent evaluation was assigned under Diagnostic Code 5257 
from May 4, 1968.  In June 1973, the RO increased the disability 
rating to 30 percent effective April 4, 1973.  In an August 2002 
rating decision, a separate 10 percent rating for posttraumatic 
arthritis of the left knee was assigned, effective June 14, 2001.  
In a March 2004 rating decision, a temporary evaluation of 100 
percent was assigned, effective February 17, 2004, based on 
surgical total knee replacement for the left knee.  A 30 percent 
rating under Diagnostic Code 5055 for knee replacement was 
assigned from April 1, 2005, while the 30 percent rating for 
instability of the left knee was unchanged.  In May 2005, the RO 
initiated a review of the severity of the Veteran's service-
connected left knee disability.   

The Veteran was afforded a VA examination pertaining to his left 
knee disability in May 2005.  At that time, the Veteran reported 
pain in his knee every day, but not all day.  He also endorsed 
symptoms of swelling, buckling, popping and grinding, but denied 
locking.  He did not wear a brace or use a cane or crutch.  The 
Veteran also reported that he was unable to stand for more than 
20 minutes, unable to go up more than two flights of stairs, 
unable to kneel, crawl, run or jump.  The knee pain flared about 
twice a week with no additional activity restriction.  On 
physical examination, the examiner observed that the Veteran 
walked with a marked limp.  There were well-healed surgical scars 
of the knee.  Extension was to zero degrees and flexion was to 
120 degrees with no pain.  There was no diminution with 
repetitive testing, and there was no additional limitation by 
pain, fatigue, weakness, or lack of endurance.  The Veteran had 
no instability, crepitus, warmth, or ballotable effusion.   A 
previous X-ray from May 2004 showed total knee arthroplasty with 
no other significant findings.

The Veteran was afforded another VA examination in April 2006.  
The Veteran subjective complaints at that time included daily 
pain, swelling, buckling, popping and grinding, but no locking or 
flare-ups.  He reported that he was unable to squat, walk more 
than a mile, climb stairs, or run.  On physical examination, 
range of motion testing revealed extension to 5 degrees with 
pain, and flexion to 130 degrees with pain.  There was no 
diminution with repetitive testing, or any instability, 
tenderness, warmth, or crepitus.  There was no additional 
limitation by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  An impression of left knee status post 
total knee arthroplasty was noted.  He was of the opinion that 
the Veteran could maintain gainful employment that allowed for 
him to change position at will and did not require excessive 
manual activities.

The Veteran was most recently afforded a VA examination 
pertaining to his left knee in June 2010.  Knee symptoms reported 
included giving way, instability, pain, stiffness, weakness, 
decreased speed of joint motion, and swelling and tenderness.  
The Veteran denied incoordination, locking, effusion, and flare-
ups.  He indicated that he was able to stand for 15 to 30 minutes 
and was able to walk less than a mile.  On examination, the 
examiner found tenderness, instability, and guarding of movement.  
The Veteran was unable to perform good stability tests, and 
testing was positive for ACL instability.  There was no 
crepitation, clicks, snaps, or grinding.  The examiner found the 
instability to be moderate.  Range of motion testing revealed 
flexion to 100 degrees with pain on motion.  Left knee extension 
was to zero degrees.  While there was objective evidence of pain 
following repetitive motion, there was no additional limitation 
of motion after three repetitions of range of motion.  There was 
no joint ankylosis.  The examiner assigned a diagnosis of left 
knee meniscectomy with significant effects on employment, 
including decreased mobility and difficulty with lifting and 
carrying, but no effects on usual daily activities.

VA outpatient treatment records also reflect the Veteran's 
complaints of and treatment for his left knee disability.  In 
February 2005, it was noted that the Veteran was doing fairly 
well since in left knee replacement surgery.  A history of 
osteoarthritis involving the knee was noted in 2009.  

Based on the foregoing evidence, the Board concludes that the 
preponderance of the evidence is against a rating in excess of 30 
percent for residuals of a left knee meniscectomy with 
instability.  In so finding, the Board observes that while the 
medical evidence demonstrates severe left knee instability, the 
Veteran is already receiving a maximum 30 percent rating under 
Diagnostic Code 5257 for knee impairment with recurrent 
subluxation or lateral instability.

As for whether the Veteran is entitled to a rating in excess of 
30 percent for posttraumatic arthritis of the left knee, 
currently evaluated under the Diagnostic Code for total knee 
replacement, the Board likewise finds that the preponderance of 
the evidence is against this claim.  The record reflects that he 
underwent a total knee replacement in February 2004. As reflected 
above, none of the medical evidence following the surgery shows 
that the Veteran experienced severely painful motion or severe 
weakness as required for a disability rating of 60 percent under 
Diagnostic Code 5055.   While the Veteran experiences pain and 
some limitation of function, he is still able to perform the 
activities of daily living and retains significant function.

Accordingly, the Board must consider whether a rating in excess 
of 30 percent may be assigned by analogy to Diagnostic Codes 
5256, 5260, 5261 and/or 5262.  38 C.F.R. § 4.71a.  As ankylosis 
of the right knee has not been shown, a rating under Diagnostic 
Code 5256 is not warranted.  Also, as the Veteran has flexion 
well over 60 degrees and retained almost full extension, and 
there was no additional limitation upon repetition due to pain, 
fatigue, weakness, or incoordination, there is no basis for 
assigning a rating in excess of 30 percent for limitation of 
flexion or extension under Diagnostic Code 5260 or 5261.  
Additionally, as nonunion or malunion of the tibia and fibula has 
not been shown, there is no basis for assigning a rating under 
Code 5256.  38 C.F.R. § 4.71a.  As noted above, a separate rating 
based upon instability under Diagnostic Code 5257 has already 
been assigned.

The Board has considered whether there is any other basis for 
granting a higher rating, but has found none.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question have the disabilities warranted 
more than the 30 percent ratings discussed above.  See Hart, 21 
Vet. App. at 505; Fenderson, 12 Vet. App. at 119.



C.  Extra-schedular Consideration

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point during the period on appeal has the 
Veteran's lumbosacral strain and left knee disabilities been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step:  a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described symptomatology, 
and provides for ratings higher than that assigned based on more 
significant functional impairment.  Significantly, there is no 
medical indication or argument that the applicable criteria are 
otherwise inadequate to rate the disabilities.  Thus, the 
threshold requirement for invoking the procedures set forth in 38 
C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record 
supports.  The Board has applied the benefit-of-the doubt 
doctrine in See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§  3.102, 4.3; 
Gilbert, 1 Vet. App. at  53-56.


ORDER

Entitlement to a disability rating in excess of 20 percent for 
lumbosacral strain, postoperative L4-5 decompression with fusion, 
prior to November 1, 2006 and from March 1, 2007 is denied.

Separate 10 percent disability ratings for radiculopathy of the 
right and left lower extremities associated with the service- 
connected lumbosacral strain for the period prior to November 1, 
2006 are granted, subject to the regulations for payment of 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent for 
residuals of a left knee meniscectomy with instability is denied.

Entitlement to a disability rating in excess of 30 percent for 
posttraumatic arthritis of the left knee is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


